DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 16/293456 filed on August 30, 2022.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.



					Applicant
3.	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compaction prosecution. 


Information Disclosure Statement
	The Information Disclosure Statement filed on August 30, 2022 was reviewed and accepted by the Examiner.

	


Response to Arguments
4.	Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. 


On Pg. 12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues that the claimed limitation of “receiving, at the hot filesystem, a first file request from the container process for  first file included in the first set of files of the container image of the container” is not taught by the references.

Examiner replies that Hipp does teach this limitation. Hipp teaches receiving, at the host filesystem (Hipp Fig. 3 Element 194 Col. 7 lines 18-19 discloses an Operating system Kernel), a file first request (Hipp, Fig. 4 Element 232 and Col. 7 lines 18-20)  from the container process (application) for a file included in the container image (snapshot) of the container.


On Pg. 13 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues that the claimed limitation of “in response to receiving the first file request for the first file, at the host filesystem, determining whether a path of the first file included in the container image contains a symbolic link having a parent identifier and a first relative path”.

Examiner replies that Hipp does teach this limitation. Hipp teaches and in response to receiving the file first request for the first file, at the host filesystem, determining whether a path (Col. 5 Lines 15-20 Hipp discloses the DSL is used as a pathname to a requested directory or file. Hipp, Fig. 4 Element 232 Col. 7 lines 20-21) of the first file included in the container image contains a symbolic link (Hipp, Fig. 5 Element 264 col. 7 lines 20-22 discloses the symbolic link being “/usr/app/config”. The dynamic symbolic link becomes “/home/${ID}/app/config”.)  having a parent identifier (Hipp, Figure 2 Element 166 and Col. 5 lines 54-63 discloses the DSL contains the ${ID} which is a symbolic tag that identifies and distinguishes applications. This is the parent identifier.) and a first relative path (Hipp Figure 2 Element 166 discloses the relative path as rest of the pathname “/home/ ... /app/config” where the tag is substituted in. The combination of the tag and the relative path provides the target pathname).


On Pg. 13 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant argues that the claimed limitation of “and receiving, at the host filesystem, a second file request from the container process for a second file included in the container image, the second file being identified by the parent identifier and a second relative path that is different from the first relative path”

Examiner replies that a new reference is presented below to teach the amended limitations. 

On Pg. 14 of remarks in regards to 35 U.S.C. 103, relating to claim 16, Applicant states “Here, a person of ordinary skill in the art would not have been motivated to combine the teachings of the prior art to achieve the claimed invention. As one example, claim 16 is currently rejected as unpatentable over Hipp, Mann, Lacapra, and Kawaguchi. Although the Office Acton acknowledges that the processes in Mann and Hipp are different, the Office Action alleges that these references can be combined to teach how a container is utilizing a symbolic link. Hipp and Lacapra are alleged to be combinable to teach modifying the path name of Hipp to include the concatenated path names of Lacapra to reduce problems of scalability. Kawaguchi and Hipp are alleged to be combinable to teach allocating and releasing data blocks while maintaining accuracy between file systems. The claims as currently amended include subject matter previously rejected using Jain. Jain and Hipp are alleged to be combinable to teach intuitive relationships between directories and file contents. Applicant submits that, short of impermissible hindsight, there is no motivation to combine the teachings of Hipp, Mann, Lacapra, Kawaguchi, and Jain to achieve the claimed invention.”


Examiner replies that there is motivation to combine the references to teach the claimed invention. The Hipp reference teaches a single pathname to access a plurality of different directories or files (Col.1 Lines 29-40 Hipp). The Mann references teaches using container to provide access to a single application (Par. 0004 Mann).  The Lacapra references teaches providing path names in way that makes traversing and locating files more efficient by overcome delays in accessing remote files. (Par. 0004-0012 Lacapra).  The Kawaguchi reference teaches providing different links to access the file a hard link is used to access the file and a soft link is used to access the contents of the file (Col. 4 Lines 20-40 Kawaguchi). The Jain reference teaches providing access to hierarchical databases in an efficient manner (Par. 0012-0017 Jain). The suggestion/motivation to combine is that it would be obvious to try in order to allow virtual machines with different storage requirements and start-up times to isolate access the different files which helps to improve performance (Par. 0002 and Par. 0070 Havewala).
All these references combined relate to accessing data in a hierarchical structure.  When accessing data from a central location such as virtual server, there is one entry point used to access the data.  The entry point is seen as the beginning of a path name to access the file. These references teaches a need to access the file name or just access the file contents.  The difference is sometimes the system will need to access the contents due to performance requirements of the accessing device, sometimes only the name of the file is need to provide a pointer for when the contents of the file will be accessed.  Applicant has not demonstrated in the claim language, within the specification or the record how the claimed features are unique and different from the motivation of a remote device needing quick access to multiple remote files.  The access is based upon performance issues of the requesting device and providing device that are trying to retrieve the best access by retrieving the contents directly or to just providing a pointer to the location of the contents.



	 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1, 2, 5, 6, 9-11, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton A. Hipp (US 7340444 B2) hereinafter Hipp and further in view of Vijay Mann et al. (US 20170083541 A1) hereinafter Mann and Lacapra et al. U.S. Patent Application Publication No. 2009/0271412 (herein as ‘Lacapra’) and Havewala et al. U.S. Patent Application Publication No. 2018/0129666 (herein as ‘Havewala’).

Regarding Claim 1, Hipp teaches
A method performed in a computing device having a processor, a storage device, and a memory containing instructions executable by the processor to provide a host filesystem (Hipp, Fig. 1B and Col. 4 lines 53-65), the method comprising: 
receiving, at the computing device, a container image corresponding to a container to be instantiated at the computing device to execute a container process, the container image including a first set of files identified by symbolic links individually directed to a file in the host filesystem on the computing device (Col. 5 Lines 50-55 Hipp discloses the original pathname /user/app/config is seen as the files of the image container);
and a second set of files identified by hard links to files in the host filesystem (Col. 7 Lines 35-40 Hipp discloses the symbolic link is substituted into the target pathname of the file is the /home/joe/app/config);
 in response to receiving the container image, at the computing device, instantiating the container by: 
storing the first set of files in the container image in a folder of the host filesystem on the computing device without resolving the symbolic links until runtime of the container (Par. 0020 Mann discloses the containers contain images. Par. 0042 Mann discloses receiving the directories containing the container. Par. 0043 Mann discloses generating a symbolic link to be used in the instantiating of the container);
and establishing the hard links corresponding to the second set of files in the container image (Par. 0021 Mann discloses a container with the image link /var/tintin_img);
Hipp does not teach however Mann teaches during execution of the container process in the container after instantiating the container (Mann Fig. 3 and Para.[0036] discloses while when creating the container, it will create a symbolic or symlink between the container and the mounted directory of the target host.), 
Although the processes in Mann and Hipp are different they can be combined because Mann teaches the environment of the container and Hipp teaches the resolving a symbolic link in the environment of a virtualized application. Combining them together can teach how a container is utilizing a symbolic link.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mann’s Container Storage Migration and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to transfer information in minimum downtime (Mann Para. [0016]).
Hipp teaches receiving, at the host filesystem (Hipp Fig. 3 Element 194 Col. 7 lines 18-19 discloses an Operating system Kernel), a file first request (Hipp, Fig. 4 Element 232 and Col. 7 lines 18-20)  from the container process (application) for a file included in the container image (snapshot) of the container;
Hipp teaches and in response to receiving the file first request for the first file, at the host filesystem, determining whether a path (Col. 5 Lines 15-20 Hipp discloses the DSL is used as a pathname to a requested directory or file. Hipp, Fig. 4 Element 232 Col. 7 lines 20-21) of the first file included in the container image contains a symbolic link (Hipp, Fig. 5 Element 264 col. 7 lines 20-22 discloses the symbolic link being “/usr/app/config”. The dynamic symbolic link becomes “/home/${ID}/app/config”.)  having a parent identifier (Hipp, Figure 2 Element 166 and Col. 5 lines 54-63 discloses the DSL contains the ${ID} which is a symbolic tag that identifies and distinguishes applications. This is the parent identifier.) and a first relative path (Hipp Figure 2 Element 166 discloses the relative path as rest of the pathname “/home/ ... /app/config” where the tag is substituted in. The combination of the tag and the relative path provides the target pathname.);
 and in response to determining that the path of the first file contains the parent identifier (Hipp, Figure 2 Element 166 and Col. 5 lines 59-63 discloses the component $[ID] to identify the application.) and a relative path (Hipp Figure 2 Element 166 discloses components “/home/ ... /app/config”), 
resolving the parent identifier in the path of the first file to obtain a parent path (Hipp Figure 2 Element 166 discloses ${ID} is resolved to Joe) by consulting a table accessible by the host filesystem on the computing device, the table containing one or more entries each having a parent identifiers and a corresponding parent path (Hipp col. 9 lines 16-19 discloses the use of a look-up table for the extracted tag 190 and multiple DSL entries in Col. 8 lines 60-64);
Hipp in combination with Mann does not teach but Lacapra teaches concatenating the relative path to the obtained parent path to obtain a full path corresponding to the file (Par. 0072 Lacapra discloses a concatenating the two paths the first being the directories from the common ancestor to the children and the second being from the source to a common ancestor though a parent. The source through the parent is seen as the parent path.  The relative path is seen as the paths starting at the common ancestor); 
Hipp and Lacapra are analogous art because they are in the same field of endeavor, path processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the generating path name of Hipp to include the concatenating path names of Lacapra, to reduce problems of scalability as the volume of that that must be processed and stored grow exponentially. The suggestion/motivation to combine is that it would be obvious to try in order to increase the amount of file storage space available to the web server and increase functionality Par. 004-0018 Lacapra).
Hipp teaches and retrieving, from the storage device, a copy of the first file according to the obtained full path of the first file and serving the retrieved copy of the file to the container process (Hipp Fig. 5 Element 286 and 262 and Col. 9 lines 33-35 discloses after finding the target pathname, the file is opened);
Hipp in combination with Mann and Lacapra does not teach but Havewala teaches and receiving, at the host filesystem, a second file request from the container process for a second file included in the container image, the second file being identified by the parent identifier and a second relative path that is different from the first relative path (Par. 0040 Havewala discloses receiving a request to access a file and creating its own container namespace to access the file. Par. 0042 Havewala discloses the parent root directory accessing the different files contained within the directory. The first file D1 is contained in a child or sub directory and the second file D2 is contained in a child or sub-directory.  The different directories are seen as different paths).
Hipp and Havewala are analogous art because they are in the same field of endeavor, path processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the generating path name of Hipp to include the different path of Havewala, to have multiple file system calls to interact with the containers. The suggestion/motivation to combine is that it would be obvious to try in order to allow virtual machines with different storage requirements and start-up times to isolate access the different files which helps to improve performance (Par. 0002 and Par. 0070 Havewala).


Regarding Claim 2, 
The combination of Hipp and Mann teaches The method of claim 1 wherein:
Hipp teaches 
 the parent identifier includes a globally unique identification string (Hipp Figure 2 Element 166 and  Col. 5 lines 59-63 discloses component User, $[ID] is a tag used to uniquely identify and distinguish the target pathname); and 
resolving the parent identifier includes identifying a corresponding file directory on the computing device by consulting the table (Hipp Col. 9 lines 16-19 discloses the use of a look-up table for the extracted tag 190) accessible by the host filesystem (Hipp Fig. 4 Col. 7 lines 18-19 discloses the process done in the Operating system kernel).

Regarding Claim 5, 
The combination of Hipp and Mann teaches The method of claim 1 wherein: 
Hipp teaches
the container image is stored on the computing device in a folder of the host filesystem, the folder having multiple files (Hipp, Col. 5 lines 15-19 discloses the dynamic symbolic link is configured in the file system 236 in Figure 4).


Regarding Claim 6, 
The combination of Hipp and Mann teaches The method of claim 1 wherein:
Hipp teaches 
the container image is stored on the computing device in a folder of the host filesystem (Hipp Figure 4 Element 236, Col. 8 lines 48-53, discloses that the pathname access the filesystem in the host operating system), the folder having multiple files including the first file identified by the symbolic link and other files identified by additional symbolic links (Hipp, Col. 6 lines 53-56, discloses at least one symbolic tag and value); and
the method further includes not resolving any of the additional symbolic links to the other files until another file request from the container process for another one of the other files is received (Hipp, Col. 5 lines 65-67 and Col.6 1-4, discloses that the dynamic symbolic link is evaluated at run-time.).

Regarding Claim 9, 
The combination of Hipp and Mann teaches The method of claim 1 wherein: 
Hipp teaches 
the parent identifier is a first parent identifier; the relative path is a first relative path; the method further includes receiving, at the host filesystem, another file request from the container process for another file included in the container image, the another file being identified by a second parent identifier and a second relative path (Hipp, Col.9 lines 25-29 discloses that it resolves additional dynamic symbolic links. This means there can be several filename path requests from the application); and 
the second parent identifier is different than the first parent identifier while the second relative path is the same as the first relative path (Hipp, Col. 7 lines 9-15 discloses different IDs with the same relative path).

Regarding Claim 10, Hipp teaches
A computing device, comprising: a processor; a storage device; and a memory containing instructions executable by the processor to provide a host filesystem (Hipp, Fig. 1B and Col. 4 lines 53-65) and to cause the computing device to: 
receive, at the computing device, a container image corresponding to a container to be instantiated at the computing device to execute an application, the container image including a first set of files identified by symbolic links individually directed to a file in the host filesystem on the computing device (Col. 5 Lines 50-55 Hipp discloses the original pathname /user/app/config is seen as the files of the image container);
and a second set of files identified by hard links to files in the host filesystem (Col. 7 Lines 35-40 Hipp discloses the symbolic link is substituted into the target pathname of the file is the /home/joe/app/config);
in response to receiving the container image, at the computing device, instantiating the container by: 
store the first set of files in the container image in a folder of the host filesystem on the computing device without resolving the symbolic links until runtime of the container (Par. 0020 Mann discloses the containers contain images. Par. 0042 Mann discloses receiving the directories containing the container. Par. 0043 Mann discloses generating a symbolic link to be used in the instantiating of the container);
and establish the hard links corresponding to the second set of files (Par. 0021 Mann disclosea a container with the image link /var/tintin_img);
Hipp does not teach but Mann teaches during execution of the container process in the container after instantiating the container (Mann Fig. 3 and Para.[0036] discloses while when creating the container, it will create a symbolic or symlink between the container and the mounted directory of the target host. Par. 0043 Mann discloses generating a symbolic link to be used in the instantiating of the container), 
Although the processes in Mann and Hipp are different they can be combined because Mann teaches the environment of the container and Hipp teaches the resolving a symbolic link in the environment of a virtualized application. Combining them together can teach how a container is utilizing a symbolic link.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mann’s Container Storage Migration and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to transfer information in minimum downtime (Mann Para. [0016]).
Hipp teaches upon receiving, at the host filesystem (Hipp Fig. 3 Element 194 Col. 7 lines 18-19 discloses an Operating system Kernel), a first file request (Hipp, Fig. 4 Element 232 and Col. 7 lines 18-20)  from the container process (application) for a first file included in the container image (snapshot) of the instance of the container;
determine whether a path (Hipp, Fig. 4 Element 232 Col. 7 lines 20-21) of the first file included in the container image contains a symbolic link (Hipp, Fig. 5 Element 264 col. 7 lines 20-22 discloses the symbolic link being “/usr/app/config”. The dynamic symbolic link becomes “/home/${ID}/app/config”.)  having a parent identifier (Hipp, Figure 2 Element 166 and Col. 5 lines 54-63 discloses the DSL contains the ${ID} which is a symbolic tag that identifies and distinguishes applications. This is the parent identifier.) and a relative path (Hipp Figure 2 Element 166 discloses the relative path as rest of the pathname “/home/ ... /app/config” where the tag is substituted in. The combination of the tag and the relative path provides the target pathname.);
 and in response to determining that the path of the first file contains a parent identifier (Hipp, Figure 2 Element 166 and Col. 5 lines 59-63 discloses the component $[ID] to identify the application.) and a first relative path (Hipp Figure 2 Element 166 discloses components “/home/ ... /app/config”), 
resolve the parent identifier in the path of the file to obtain a parent path (Hipp Figure 2 Element 166 discloses ${ID} is resolved to Joe) by consulting a table accessible by the host filesystem on the computing device, the table containing one or more entries each having a parent identifiers and a corresponding parent path (Hipp col. 9 lines 16-19 discloses the use of a look-up table for the extracted tag 190 and multiple DSL entries in Col. 8 lines 60-64; 
Hipp does not teach but Lacapra teaches concatenate the first relative path to the obtained parent path to obtain a full path corresponding to the first file (Par. 0072 Lacapra discloses a concatenating the two paths the first being the directories from the common ancestor to the children and the second being from the source to a common ancestor though a parent. The source through the parent is seen as the parent path.  The relative path is seen as the paths starting at the common ancestor); 
Hipp and Lacapra are analogous art because they are in the same field of endeavor, path processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the generating path name of Hipp to include the concatenating path names of Lacapra, to reduce problems of scalability as the volume of that that must be processed and stored grow exponentially. The suggestion/motivation to combine is that it would be obvious to try in order to increase the amount of file storage space available to the web server and increase functionality Par. 004-0018 Lacapra).
and retrieve, from the storage device, a copy of the first file according to the obtained full path of the file and serve the copy of the file to the container process (Hipp Fig. 5 Element 286 and 262 and Col. 9 lines 33-35 discloses after finding the target pathname, the file is opened);
Hipp in combination with Mann and Lacapra does not teach but Havewala teaches and receiving, at the host filesystem, a second file request from the container process for a second file included in the container image, the second file being identified by the parent identifier and a second relative path that is different from the first relative path (Par. 0040 Havewala discloses receiving a request to access a file and creating its own container namespace to access the file. Par. 0042 Havewala discloses the parent root directory accessing the different files contained within the directory. The first file D1 is contained in a child or sub directory and the second file D2 is contained in a child or sub-directory.  The different directories are seen as different paths).
Hipp and Havewala are analogous art because they are in the same field of endeavor, path processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the generating path name of Hipp to include the different path of Havewala, to have multiple file system calls to interact with the containers. The suggestion/motivation to combine is that it would be obvious to try in order to allow virtual machines with different storage requirements and start-up times to isolate access the different files which helps to improve performance (Par. 0002 and Par. 0070 Havewala).


Regarding Claim 11, 
The combination of Hipp and Mann teaches The computing device of claim 10 wherein:
Hipp teaches 
the parent identifier includes a globally unique identification string (Hipp Figure 2 Element 166 and Col. 5 lines 59-63, component User, $[ID] is a tag used to uniquely identify and distinguish the target pathname); and 
to resolve the parent identifier includes to identify a corresponding file directory on the computing device by consulting the table (Hipp Col. 9 lines 16-19 discloses the use of a look-up table for the extracted tag 190) accessible by the host filesystem (Hipp Fig. 4 Col. 7 lines 18-19 discloses the process done in the Operating system kernel).

Regarding Claim 14,
 The combination of Hipp and Mann teaches The computing device of claim 10 wherein: 
Hipp teaches
the container image is stored on the computing device in a folder of the host filesystem, the folder having multiple files (Hipp, Col. 5 lines 15-19 discloses the dynamic symbolic link is configured in the file system 236 in Figure 4).


Regarding Claim 15, 
The combination of Hipp and Mann teaches The computing device of claim 10 wherein:
Hipp teaches 
 the container image is stored on the computing device in a folder of the host filesystem (Hipp Figure 4 Element 236, Col. 8 lines 48-53, discloses that the pathname access the filesystem in the host operating system), the folder having multiple files including the first file identified by the symbolic link and other files identified by additional symbolic links (Hipp, Col. 6 lines 53-56, discloses at least one symbolic tag and value); and 
the instructions are also executable by the processor to cause the computing device to not resolve any of the additional symbolic links to the other files until another file request from the container process for another one of the other files is received (Hipp, Col. 5 lines 65-67 and Col.6 1-4, discloses that the dynamic symbolic link is evaluated at run-time.).


7.	Claims 3, 4, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hipp and Mann Lacapra et al. U.S. Patent Application Publication No. 2009/0271412 (herein as ‘Lacapra’) and Havewala et al. U.S. Patent Application Publication No. 2018/0129666 (herein as ‘Havewala’), as applied above in Claim 1 and 10, in view of Andrew D. Wilson et al. (US 20100026470 A1) hereinafter Wilson.

Regarding Claim 3, 
The combination of Hipp and Mann teaches The method of claim 1,
Hipp teaches
 further comprising in response to determining that the path of the file does not contain a symbolic link (Hipp Fig. 5 Element 264 and 266 discloses it checks if it is a symbolic link).
Hipp does not teach
 locating a copy of the file from the container image on the computing device and serving the retrieved copy of the file to the container process.
However, Wilson teaches
 locating a copy of the first file from the container image on the computing device and serving the copy of the first file to the container process (Wilson, Para. [0055] discloses that a symbolic link can link to a network folder and it can drag that folder to the container object. Therefore retrieving it back to the container).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson’s Fusing RFID and Vision for Object Tracking and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to create a copy of the data to improve queries (Wilson Para. [0055-0056]).

Regarding Claim 4, 
The combination of Hipp and Mann teaches The method of claim 1 wherein:
Hipp teaches
 the container image (Hipp, Col. 3 lines 49-59 discloses snapshot) is stored on the computing device in a folder of the host filesystem (Hipp Figure 4 Element 236 and Col. 8 lines 48-53, discloses that the pathname access the filesystem in the host operating system); and
the method further includes, in response to determining that the path of the first file does not contain a symbolic link (Hipp, Col. 9 lines 5-8 discloses determining if the file is a symbolic link).
Hipp does not teach 
locating a copy of the first file from the folder containing the container image and serving the retrieved copy of the first file to the container process.
However, Wilson teaches 
locating a copy of the file from the folder containing the container image and serving the retrieved copy of the first file to the container process (Wilson, Para. [0055] discloses that a symbolic link can link to a network folder and it can drag that folder to the container object. Therefore retrieving it back to the container).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson’s Fusing RFID and Vision for Object Tracking and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to create a copy of the data to improve queries (Wilson Para. [0055-0056]).

Regarding Claim 12, 
The combination of Hipp and Mann teaches The computing device of claim 10
Hipp teaches
 wherein the instructions are also executable by the processor to cause the computing device in response to determining that the path of the first file does not contain a symbolic link (Hipp Fig. 5 Element 264 and 266 discloses it checks if it is a symbolic link). 
Hipp does not teach 
to locate a copy of the first file from the container image on the computing device and serving the retrieved copy of the file to the container process.
However, Wilson teaches 
to locate a copy of the file from the container image on the computing device and serving the copy of the file to the container process. (Wilson, Para. [0055] discloses that a symbolic link can link to a network folder and it can drag that folder to the container object. Therefore retrieving it back to the container).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson’s Fusing RFID and Vision for Object Tracking and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to create a copy of the data to improve queries (Wilson Para. [0055-0056]).

Regarding Claim 13, 
The combination of Hipp and Mann teaches The computing device of claim 10 wherein: 
Hipp teaches
the container image (Hipp, Col. 3 lines 49-59 discloses snapshot) is stored on the computing device in a folder of the host filesystem (Hipp Figure 4 Element 236 and Col. 8 lines 48-53, discloses that the pathname access the filesystem in the host operating system); and
 the instructions are also executable by the processor to cause the computing device to, in response to determining that the path of the first file does not contain a symbolic link (Hipp, Col. 9 lines 5-8 discloses determining if the file is a symbolic link).
Hipp does not teach
 locate a copy of the file from the folder containing the container image and serving the copy of the file to the container process.
However, Wilson teaches 
locate a copy of the file from the folder containing the container image and serving the retrieved copy of the file to the container process (Wilson, Para. [0055] discloses that a symbolic link can link to a network folder and it can drag that folder to the container object. Therefore retrieving it back to the container).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wilson’s Fusing RFID and Vision for Object Tracking and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to create a copy of the data to improve queries (Wilson Para. [0055-0056]).


8.	Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burton A. Hipp (US 7340444 B2) hereinafter Hipp, Vijay Mann et al. (US 20170083541 A1) hereinafter Mann, Lacapra et al. U.S. Patent Application Publication No. 2009/0271412 (herein as ‘Lacapra’) and in view of Miyoko Kawaguchi (US 5832527 A) hereinafter Kawa and Havewala et al. U.S. Patent Application Publication No. 2018/0129666 (herein as ‘Havewala’).


Regarding Claim 16, Hipp teaches 
A method performed in a computing device having a processor, a storage device, and a memory containing instructions executable by the processor to provide a host filesystem (Hipp, Fig. 1B and Col. 2 lines 19-30), the method comprising: receiving a request to deploy a container on the computing device (Hipp, Fig. 4 element 180 Application and Col. 3 lines 49-59 discloses virtual application template); and 
receiving, at the computing device, a container image (Hipp Col. 4 lines 21-26 discloses a snapshot image) corresponding to the container (Hipp Col. 3 lines 49-59 discloses that the snapshot is part of that virtual template), the container image including a first set of files identified by symbolic links individually directed to a file in the host filesystem on the computing device (Hipp, Col. 5 lines 15-19 discloses the dynamic symbolic link is configured in the file system 236 in Figure 4); 
storing the first set of file of the container image in a folder of the host filesystem (Hipp, Col. 3 lines 21-31 discloses that the application is stored in the computer or can be moved to another computer) on the computing device without resolving the symbolic links of the first set of the files until runtime of the requested container (Hipp, Col. 5 lines 65-67 and Col.6 1-4, discloses that the dynamic symbolic link is evaluated at run-time.);
and establishing the hard links corresponding to the second set of files (Col. 7 Lines 35-40 Hipp discloses the symbolic link is substituted into the target pathname of the file is the /home/joe/app/config);
during execution of the container process (Par. 0020 Mann discloses the containers contain images. Par. 0042 Mann discloses receiving the directories containing the container. Par. 0043 Mann discloses generating a symbolic link to be used in the instantiating of the container); 
receiving, at the host filesystem, a first file request from the container process for a first file included in the first set of files of the container image of the container (Col. 5 Lines 50-55 Hipp discloses the original pathname /user/app/config is seen as the files of the image container);
determining whether a path of the first file included in the container image contains a symbolic link having a parent identifier and a relative path and in response to determining that the path of the first file contains the parent identifier and the relative path, (Par. 0020 Mann discloses the containers contain images. Par. 0042 Mann discloses receiving the directories containing the container. Par. 0043 Mann discloses generating a symbolic link to be used in the instantiating of the container);
resolving the parent identifier in the path of the first file to obtain a parent path by consulting a table accessible by the host filesystem on the computing device, the table containing one or more entries each having a parent identifiers and a corresponding parent path (Par. 0112 Lacapra discloses resolving the storage provider location by replacing duplicate entries with new storage providers, that have their own path in the table index);
concatenating the first relative path to the obtained parent path to obtain a full path corresponding to the first file (Par. 0072 Lacapra discloses a concatenating the two paths the first being the directories from the common ancestor to the children and the second being from the source to a common ancestor though a parent. The source through the parent is seen as the parent path.  The relative path is seen as the paths starting at the common ancestor); 
Hipp and Lacapra are analogous art because they are in the same field of endeavor, path processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the generating path name of Hipp to include the concatenating path names of Lacapra, to reduce problems of scalability as the volume of that that must be processed and stored grow exponentially. The suggestion/motivation to combine is that it would be obvious to try in order to increase the amount of file storage space available to the web server and increase functionality Par. 004-0018 Lacapra).
Mann teaches and retrieving, from the storage device, a copy of the first file according to the obtained full path of the file and serving the copy of the file to the container process (Par. 0028 Mann discloses retrieving a copy of the files/directories a the source data volume).
Hipp does not teach, However, Kawaguchi teaches  a second set of files identified by hard links (Kawa Col. 6 lines 60-67 and Col. 7 lines 1-4 discloses a file management table access unit to refer to hard link data and soft link data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawaguchi’s File Management System Incorporating Soft Link Data and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to allocate and release data blocks while maintaining the accuracy between file systems (Kawa, Col. 2 lines 42-45). 
Hipp in combination with Mann and Lacapra does not teach but Havewala teaches and receiving, at the host filesystem, a second file request from the container process for a second file included in the container image, the second file being identified by the parent identifier and a second relative path that is different from the first relative path (Par. 0040 Havewala discloses receiving a request to access a file and creating its own container namespace to access the file. Par. 0042 Havewala discloses the parent root directory accessing the different files contained within the directory. The first file D1 is contained in a child or sub directory and the second file D2 is contained in a child or sub-directory.  The different directories are seen as different paths).
Hipp and Havewala are analogous art because they are in the same field of endeavor, path processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the generating path name of Hipp to include the different path of Havewala, to have multiple file system calls to interact with the containers. The suggestion/motivation to combine is that it would be obvious to try in order to allow virtual machines with different storage requirements and start-up times to isolate access the different files which helps to improve performance (Par. 0002 and Par. 0070 Havewala).

	
Regarding Claim 17, 
combination of Hipp and Kawa teaches the method of claim 16, 
Hipp teaches 
the symbolic links individually include a globally unique identification string (Hipp Figure 2 Element 166 and  Col. 5 lines 59-63 , component User, $[ID] is a tag used to uniquely identify and distinguish the target pathname) and a relative path (Hipp Figure 2 Element 166, components /home/ ... /app/config); and 
the method further includes, during runtime of the container: resolving the globally unique identification string (Hipp Figure 2 Element 166, User is resolved to Joe )of one of the symbolic links  to a drive or directory in the host filesystem of the computing device (Hipp Col. 7 lines 53-67 discloses the dynamic symbolic link redirects the application to a file or file memory space); and 
accessing a file in the host filesystem of the computing device according to the resolved drive or directory and the relative path (Hipp Fig. 5 element 286 and 262  and Col. 9 lines 33-35 discloses after finding the target pathname, it is opened).

Regarding Claim 18, 
combination of Hipp and Kawa teaches the method of claim 16, 
Hipp teaches 
the symbolic links individually include a globally unique identification string (Hipp Figure 2 Element 166 and  Col. 5 lines 59-63 , component User, $[ID]) and a relative path (Hipp Figure 2 Element 166, components /home/ ... /app/config); and the method further includes, during runtime of the container: resolving the globally unique identification string of one of the symbolic links (Hipp Figure 2 Element 166, User is resolved to Joe) to a drive or directory in the host filesystem of the computing device (Hipp Col. 7 lines 53-67 discloses the dynamic symbolic link redirects the application to a file or file memory space); 
concatenating the resolved drive or directory with the relative path to obtain a full path (Hipp Col. 7 lines 1-5 discloses Joe will be substituted to result in a target pathname); and
accessing a file in the host filesystem of the computing device according to the obtained full path (Hipp Fig. 5 element 286 and 262  and Col. 9 lines 33-35 discloses after finding the target pathname, it is opened).

Regarding Claim 19, 
combination of Hipp and Kawa teaches the method of claim 16, 
Hipp teaches 
the received container image is configured as a disk image (Hipp Col. 3 lines 49-59 discloses a snapshot as a template); and storing the received container image includes mounting the disk image onto the computing device (Hipp Col. 4 lines 24-30 discloses the snapshot makes request to the kernel and is integrated in the computer).

Regarding Claim 20,
 combination of Hipp and Kawa teaches the method of claim 16, 
Hipp teaches
 the symbolic links (Hipp, Col.9 lines 25-29 discloses that it resolves additional dynamic symbolic links.) individually include a globally unique identification string (Hipp Figure 2 Element 166 and  Col. 5 lines 59-63 , component User, $[ID]) and a relative path (Hipp Figure 2 Element 166, components /home/ ... /app/config); and
 at least one of the symbolic links has globally unique identification string that is different than that of another one of the symbolic links (Hipp, Col. 7 lines 9-15 discloses different IDs).

9.	Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hipp and Mann, as applied above in Claim 1, in view Namit Jain (US 20060117049 A1) hereinafter Jain. 

Regarding Claim 7,
 The combination of Hipp and Mann teaches The method of claim 1 wherein:
Hipp teaches
 the parent identifier is a first parent identifier; the method further includes receiving, at the host filesystem, another file request from the container process for another file included in the container image, the another file being identified by a second parent identifier and a second relative path (Hipp, Col.9 lines 25-29 discloses that it resolves additional dynamic symbolic links. This means there can be several filename path requests from the application).
Hipp does not teach 
the second parent identifier is the same as the first parent identifier while the second relative path is different from the first relative path.
However, Jain teaches 
the third relative path is different from the first relative path (Jain, Figure 1 and Para. [0018] discloses the two path names. The parent id is /Windows and the respective relative paths are /Word/Example.doc and /Access/null).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Jain’s Processing Path-based Database Operations and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to represent intuitive relationships between directories and contents of the file (Jain Para. [0050]).

Regarding Claim 8, 
The combination of Hipp and Mann teaches The method of claim 1 wherein: 
Hipp teaches
the parent identifier is a first parent identifier; the method further includes receiving, at the host filesystem, a third file request from the container process for a third file included in the container image, the a third file being identified by a third parent identifier and a third relative path (Hipp, Col.9 lines 25-29 discloses that it resolves additional dynamic symbolic links. This means there can be several filename path requests from the application).
Hipp does not teach
 the second parent identifier is different than the first parent identifier while the third relative path is also different from the first relative path.
However, Jain teaches 
the third relative path is different from the first relative path (Jain, Figure 1 and Para. [0011] discloses the two path names. The parent id is /Windows and /VMS/ and the respective relative paths are /Word/Example.doc and /App4/Example.doc).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Jain’s Processing Path-based Database Operations and Hipp’s Dynamic Symbolic Link Resolution, with a motivation to represent intuitive relationships between directories and contents of the file (Jain Para. [0050]).

Conclusion                                                                                                                                                                                               10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  September 10, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
                                                                                                                                                                                                    /AMRESH SINGH/Primary Examiner, Art Unit 2159